DETAILED ACTION
	In application filing on 12/20/2021, claims 1-16 are pending. Claim 8 is canceled. Claims 1-7 and 9-16 are considered in the current Office Action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/13/2020, 07/23/2021, and 12/22/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
Claim 10 recites “the inert immiscible liquid comprises one or more additives, wherein the one or more additives are incorporated into the solid polymer when the liquid monomer is polymerized to the solid polymer when exposed to light emitted from the light source”. The Examiner is interpreting “one or more additives” as material or article worked upon by apparatus because the one or more additives eventually become part of the final, 3-D printed article. It’s noted that "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claims 1-4, 6, 7, 9, 10, and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Pub. No. 2018/0071976 (“Tumbleston et al.”).
	Regarding claim 1, Tumbleston et al. teaches a device for additive manufacturing to form a 3D object ([0002], “apparatus for the fabrication of solid three-dimensional objects from liquid materials”), comprising: an inert immiscible liquid ([0032], “an inhibitor of polymerization”; [0127], “Inhibitors or polymerization inhibitors for use in the present invention may be in the form of a liquid or a gas.”) disposed in a containment vessel ([0130], Fig.2, “a build chamber defined by wall 14 and a rigid build plate 15”); and a liquid monomer ([0008], “a polymerizable liquid”) disposed adjacent to the inert immiscible liquid (Fig. 1, polymerizable liquid is adjacent to the dead zone which is composed of the inhibitor of polymerization.); wherein the device is configured such that polymerization light from a light source polymerizes the liquid monomer to form a solid polymer at a liquid monomer-inert immiscible liquid interface formed between the liquid monomer and the inert immiscible liquid ([0049]); and wherein the device further comprises a membrane disposed between at least part of the inert immiscible liquid and the liquid monomer (Fig. 1, a permeable build surface is disposed between polymerization inhibitor and polymerizable liquid; [0264] & [0265], “Any suitable material may be used to form the build plates…In some embodiments, asymmetric flat sheet membranes which are currently used in very high quantity for water purification applications (see U.S. Patent Publication No. 2014/0290478) may be used.”).

Regarding claim 2, Tumbleston et al. teaches the inert immiscible liquid is transparent to the light (Fig. 1, Tumbleston et al. teaches the polymerizable liquid is irradiated by light source located under the polymerization inhibitor. The polymerization inhibitor has to be transparent to the light in order for the light source to pass through and irradiate the polymerizable liquid).

Regarding claim 3, Tumbleston et al. teaches a device, wherein the containment vessel includes a solid boundary ([0264] & [0265], “Any suitable material may be used to form the build plates…In some embodiments, asymmetric flat sheet membranes which are currently used in very high quantity for water purification applications (see U.S. Patent Publication No. 2014/0290478) may be used.”) and the inert immiscible liquid is disposed between the solid boundary and the liquid monomer on at least a portion of the containment vessel (Fig. 1, a permeable build surface is disposed between polymerization inhibitor and polymerizable liquid so inhibitor permeates through the build surface to create the dead zone; [0032], “the optically transparent member is semipermeable, and said the method further comprising continuously maintaining a dead zone is by feeding an inhibitor of polymerization through said optically transparent member in an amount sufficient to maintain said dead zone and said gradient of polymerization.”).

Regarding claim 4, Tumbleston et al. teaches a device, wherein the containment vessel comprises a substrate disposed in the containment vessel such that the liquid monomer forms the solid polymer over the substrate when exposed to light from the light source ([0130], “a radiation source 11 such as a digital light processor (DLP) providing electromagnetic radiation 12 which though reflective mirror 13 illuminates a build chamber defined by wall 14 and a rigid build plate 15”; [0132], “Build plates 15 used to carry out the present invention generally comprise or consist of a (typically rigid or solid, stationary, and/or fixed) semipermeable (or gas permeable) member, alone or in combination with one or more additional supporting substrates (e.g., clamps and tensioning members to rigidify an otherwise flexible semipermeable material).”).

Regarding claim 6, Tumbleston et al. teaches a device, wherein the solid boundary is a patterned photomask, liquid crystal display (LCD), light-emitting diode (LED), transparent solid boundary, or combinations thereof ([0008], “an optically transparent member having a build surface, said carrier and said build surface defining a build region therebetween”).

Regarding claim 7, Tumbleston et al. to teach that polymerization of the liquid monomer is spatially controlled so that a portion of the liquid monomer is polymerized to the solid polymer ([0141], “The light source preferably includes a pattern-forming element operatively associated with a controller, as noted above. In some embodiments, the light source or pattern forming element comprises a digital (or deformable) micromirror device (DMD) with digital light processing (DLP), a spatial modulator (SLM), or a microelectromechanical system (MEMS) mirror array, a mask (aka a reticle), a silhouette, or a combination thereof.”; Tumbleston et al. teaches a controlled light source to irradiate a portion of the liquid monomer).

Regarding claim 9, Tumbleston et al. fails to teach that the inert immiscible liquid comprises one or more additives, wherein the one or more additives modify polymerization of the liquid monomer, polymerization of the inert immiscible liquid, or both ([0156], “the polymerization of which liquid film is inhibited by said polymerization inhibitor”; Tumbleston et al. teaches a polymerization inhibitor as additive to prevent polymerization).

Regarding claim 10, Tumbleston et al. teaches that an additive manufacturing device to form a 3D object ([0002], “apparatus for the fabrication of solid three-dimensional objects from liquid materials”), comprising: an inert immiscible liquid ([0032], “an inhibitor of polymerization”) disposed in a containment vessel ([0130], Fig.2, “a build chamber defined by wall 14 and a rigid build plate 15”).



Regarding claim 16, Tumbleston et al. teaches a device, further comprising a heater or cooler disposed in the device ([0153], “control of temperature and/or pressure to enhance fabrication time may be achieved with heaters and coolers”) to modify a temperature of the inert immiscible liquid, to modify a temperature of the liquid monomer, to modify polymerization of the liquid monomer, or combinations thereof ([0150- 0151], “the temperature of the polymerizable liquid in the build zone, or the temperature of the build plate, can be monitored, directly or indirectly with an appropriate thermocouple, non-contact temperature sensor (e.g., an infrared temperature sensor), or other suitable temperature sensor, to determine whether the temperature exceeds the degradation temperature of the polymerized product.”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2018/0071976 (“Tumbleston et al.”), in view of US Pub. No. 2017/0028618 (“Robeson et al.”).
Regarding claim 5, Tumbleston et al. fails to teach that a density of the inert immiscible liquid is different than a density of the liquid monomer.
Robeson et al. teaches a density of inert immiscible liquid is different than a density of liquid monomer (Abstract, “immiscible liquid has a density greater than the polymerizable liquid”).
Tumbleston et al. and Robeson et al. are both considered to be analogous to the claimed invention because they are in the same field of additive manufacturing. It would have been obvious to 

Regarding claim 11, Tumbleston et al. fails to teach that a gradient of miscibility forms at the inert immiscible liquid and liquid monomer.
Robeson et al. teaches a gradient of miscibility forms at the inert immiscible liquid and liquid monomer ([0059], “the immiscible liquid may have a polymerization inhibitor dissolved or solubilized therein. Such inhibitors may be used to establish a “dead zone” within the gradient of polymerization closest to the immiscible liquid, where polymerization is completely inhibited”).
Tumbleston et al. and Robeson et al. are both considered to be analogous to the claimed invention because they are in the same field of additive manufacturing. It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the inert immiscible liquid in Tumbleston et al. to incorporate a gradient of miscibility forms at the inert immiscible liquid and liquid monomer as taught by Robeson et al., because fabrication may be carried out continuously by establishing a gradient of polymerization (Robeson et al., [0094]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2018/0071976 (“Tumbleston et al.”), in view of US Pub. No. 2019/0337222 (“Gu et al.”).
Regarding claim 12, Tumbleston et al. fails to teach that the inert immiscible liquid is a different liquid than the liquid monomer 
Gu et al. teaches that the inert immiscible liquid is a different liquid than the liquid monomer ([0134], “liquid inhibitors such as oils or lubricants (e.g., fluorinated oils such as perfluoropolyethers) 
Tumbleston et al. and Gu et al. are both considered to be analogous to the claimed invention because they are in the same field of additive manufacturing. It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the inert immiscible liquid in Tumbleston et al. to incorporate a different liquid as the liquid monomer as taught by Gu et al., because it is use of known technique to improve similar device in the same way (KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727,82 USPQ2d 1385 (2007)).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2018/0071976 (“Tumbleston et al.”), in view of US Pub. No. 2019/0337222 (“Gu et al.”) and evidentiary reference (“Perfluoropolyether”), as applied in claim 12, further in view of US Pub. No. 2017/0028618 (“Robeson et al.”).
Regarding claim 13, Tumbleston et al. and Gu et al. fail to teach that the inert immiscible liquid comprises additives that modify properties of the inert immiscible liquid and the liquid monomer, the interaction between the inert immiscible liquid and the liquid monomer, or combinations thereof.
Robeson et al. teaches the inert immiscible liquid comprises additives ([0013], “Ingredients such as surfactants, wetting agents, viscosity-enhancing agents, pigments, and particles may optionally be included in either or both of the polymerizable liquid or immiscible liquid”) that modify properties of the 
Tumbleston et al., Gu et al., and Robeson et al. are considered to be analogous to the claimed invention because they are in the same field of additive manufacturing. It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the inert immiscible liquid in Tumbleston et al. and Gu et al. to incorporate additives that modify properties of the inert immiscible liquid and the liquid monomer as taught by Robeson et al., because some additives help resolve viscosity mismatch between the immiscible liquid and the polymerizable liquid (Robeson et al., [0086]), whereas other additives help modify the wetting properties of immiscible liquid and the polymerizable liquid (Robeson et al., [0088]). 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2018/0071976 (“Tumbleston et al.”), in view of US Pub. No. 2017/0291357 (“Fong et al.”).
Regarding claim 14, Tumbleston et al. fails to teach that the device further comprising a plurality of inert immiscible liquids.
Fong et al. teaches a device (Abstract, “a three-dimensional printing system”), comprising a plurality of inert immiscible liquids ([0054], “use a plurality of inhibitors and/or stabilizing agents, wherein differing inhibitors and/or stabilizers provide differing effects and/or work synergistically.”).
Tumbleston et al. and Fong et al. are both considered to be analogous to the claimed invention because they are in the same field of additive manufacturing. It would have been obvious to one with (Fong et al., [0054]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2018/0071976 (“Tumbleston et al.”), in view of US Pub. No. 20170129167 (“Castanon”).
Regarding claim 15, Tumbleston et al. fails to teach that the device further comprising at least one inlet/outlet port defined in the containment vessel, solid boundary, or combinations thereof for introducing and/or draining liquid monomer, inert immiscible liquid, additives, gases, vacuum, or both into the device.
Castanon teaches a device (Fig. 25, [0067], “a tank 140 which may be used with the stereolithography system 10”), comprising at least one inlet/outlet port defined in the containment vessel ([0067], “input conduit 154”, “output conduit 160”), solid boundary, or combinations thereof for introducing and/or draining liquid monomer, inert immiscible liquid, additives, gases, vacuum, or both into the device ([0067], “The input conduit 154 has three input ports 156a, 156b and 156c which allow fluid communication between the input conduit 154 and the tank 140.”; “The resin flows to the pump 152 through the output conduit 160”).
Tumbleston et al. and Castanon are both considered to be analogous to the claimed invention because they are in the same field of additive manufacturing. It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the containment vessel in Tumbleston et al. to incorporate an inlet/outlet conduit as taught by Castanon, in order to connect the tank with a closed-loop resin recirculation and/or resin cooling system (Castanon, [0067]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY YU HUANG whose telephone number is (571)272-2643. The examiner can normally be reached 9:00AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIFFANY YU. HUANG
Examiner
Art Unit 1754



/LEITH S SHAFI/Primary Examiner, Art Unit 1744